Citation Nr: 1540028	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-04 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right shoulder with internal derangement.  

2.  Entitlement to an initial rating in excess of 10 percent for DJD of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran served on active duty from December 1986 to December 31, 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part granted service connection for a sprain of each shoulder, with each being assigned an initial noncompensable rating, effective the day after service discharge, i.e., January 1, 2009.  

Because the current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS), any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

A January 2010 rating decision recharacterized the service-connected disorders as DJD of the right and left shoulder, and internal derangement of the right shoulder and assigned an initial 10 percent rating for the impact of both shoulder disabilities, jointly, effective January 1, 2009, under Diagnostic Code 5003.  

At the time of an August 2011 Board remand it was noted that issues of the propriety of an initial noncompensable evaluation for degenerative disease of the lumbosacral spine with radiculopathy and a rating greater than 30 percent for a generalized anxiety disorder and panic disorder without agoraphobia were not before the Board.  

Following a January 2013 VA rating examination, conducted pursuant to the 2011 Board remand, a May 2013 rating decision assigned initial separate 10 percent ratings for each shoulder, characterized as right shoulder DJD and internal derangement, and left shoulder DJD, under Diagnostic Codes 5201 - 5019, retroactively effective to January 1, 2009.  

The case has now been returned for further appellate consideration.  

The Board notes that the Veteran does have complaints related to his left upper extremity and a recent VA neurology evaluation suggested that he may have neuropathy of the left ulnar nerve.  However, the evidence does not indicate that this is connected to or due to his service-connected disability of the left shoulder.  Accordingly, his complaints relative to neurologic symptoms of his left arm, forearm, and hand will not be considered for the purpose of rating the service-connected left shoulder DJD.  Nevertheless, he related having had such neurologic symptoms since his military service and from this it appears that he may wish to separately claim service connection for a neurological disability of the left upper extremity.  This matter is referred to the RO for clarification.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  The Veteran is right handed and his right shoulder disorder is manifested by arthritis, painful motion but there is no instability, subluxation or diminished strength, and motion in flexion is to at least 120 degrees and abduction is to at least 110 degrees, both of which are above shoulder level. 

2.  The left shoulder disorder is manifested by arthritis, painful motion but there is no instability, subluxation or diminished strength and motion in flexion and abduction is to at least 120 degrees which is above shoulder level. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right shoulder DJD with internal derangement are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003 - 5201 (2014).  

2.  The criteria for an initial rating in excess of 10 percent for left shoulder DJD are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003 - 5201 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  The appropriate notice letter was sent in September 2008, prior to the initial adjudication of the claims in March 2009.  These claims arise from a disagreement with the initial disability ratings that were assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Duty to Assist

As to assistance, VA has provided information as to how the Veteran could provide evidence and testimony and how it would assist in obtaining evidence.  The Veteran has declined to present testimony.  VA has obtained available service treatment records (STRs); private treatment records; and VA medical records.  

The appellant has been provided VA rating examinations.  The August 2011 Board remand specifically found that the September 2008 examination report was not inadequate for rating purposes.  Rather, the case was remanded at that time because additional private treatment records had been submitted after the September 2008 examination.  The most recent rating examination was done in January 2013.  The adequacy of the examinations has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

In the Veteran's March 2009 Notice of Disagreement (NOD) he reported that the 2008 rating examination had been done by an intern and not a certified doctor.  However, he did not actually contest the findings of that examination.  Moreover, he did not indicate why the 2008 examination was in any way inadequate merely because it was conducted by an intern.  The examinations in this case are found to be adequate for rating purposes and the 2013 examination substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Background

Private clinical records reveal that in September 2008 X-rays of the Veteran's shoulders were unremarkable.  

At the time of a VA-contract examination in September 2008 the Veteran reported having being diagnosed with shoulder sprains, which had existed since 1995.  The examiner noted that such sprains were not due to injury or trauma.  Currently, the Veteran reported stiffness and lack of endurance.  

On physical examination the Veteran did not have weakness, swelling, heat, redness, giving way, locking, fatigability, dislocation, edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  As to right shoulder motion, he had flexion of 125 degrees, abduction of 110 degrees, external rotation of 65 degrees, and internal rotation of 80 degrees.  The right shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

On examination the left shoulder showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  As to left shoulder motion, there was flexion of 130 degrees, abduction of 130 degrees, external rotation of 75 degrees, and internal rotation of 90 degrees.   The left shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

The Veteran reported that his pain was mainly in the right shoulder pain and occurred 4 times per week and each time lasting for 2 hours.  The pain was localized and described as an aching, and ranged from up to a 6 on a scale of 10.  The pain could be elicited by physical activity and relieved by Advil.  When he had pain, he could function with medication.  He was not receiving any treatment for the condition, and he had not had any joint replacement.  The Veteran reported that he did not experience any functional impairment from this condition, and that he was able to brush teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress self, take out the trash, walk, shop, perform gardening activities and push a lawn mower.  His usual occupation was "welfare and recreation," which he had performed since 1986, and he was currently employed in the same job.  

With regard to neurological examination of the upper extremities, motor and sensory functions were within normal limits, with biceps and triceps jerks being 2+, bilaterally.  X-rays of both shoulders were within normal limits.  The examiner reported that there was no diagnosis because there was no pathology upon which to render a diagnosis.  The examiner noted that the effect of the conditions on the Veteran's daily activity was minimal.  In an addendum, the Veteran was diagnosed with mild shoulder sprain.  

In the Veteran's March 2009 NOD he reported that he had been refused 8 jobs because he could not lift more than 40 pound due to chronic back and persistent shoulder pain.  If he lifted his arms to chest high for more than a minute he had to put them down due to chronic pain.  

A May 2009 private medical record from Internal Medicine of Jacksonville, P.A., shows that the Veteran complained of painful shoulders and was diagnosed with DJD of the shoulders and internal impingement of the right shoulder.  Specifically, an April 17, 2009, private MRI report of the left shoulder revealed degenerative changes of the acromioclavicular joint (AC) with the remainder being unremarkable.  An MRI report of that same date of the right shoulder revealed a "spinoglenoid notch" cyst which appeared to communicate with the joint space through a defect in the posterior superior labrum.  Also suspected were mild supraspinatus tendinopathy.  Hypertrophic degenerative changes involving the right AC joint were demonstrated.  X-rays of both shoulders at that facility in April 2009 were unremarkable.  

Private clinical records reveal that in June 2009 the Veteran denied joint and muscle pain, and on examination he had full range of motion of all extremities.  In August 2009 he had full range of motion of all extremities.  In June 2010, October 2010, and February 2011 he had full range of motion of all extremities.  In October 2012 he again had full range of motion of all extremities.  

On VA examination of the Veteran's shoulders in January 2013 the examiner stated that the Veteran was right handed.  The Veteran reported taking Advil as needed but not having any other treatment.  Currently pain was greater in his right than in his left shoulder, with both being 7 on a scale of 10.  The pain was aggravated by raising his arms over his head, and placing his hands behind his back.  He did not report that flare-ups impacted function of his shoulders.  

On examination the Veteran's flexion of each shoulder was to 120 degrees, with pain beginning at 120 degrees, and motion was unchanged after 3 repetitions of motion.  Abduction of the each shoulder was to 120 degrees, with pain beginning at 120 degrees, and motion was unchanged after 3 repetitions of motion.  The examiner reported that the Veteran had functional loss or impairment due to having less movement than normal in each shoulder and painful movement of each shoulder.  Also, the examination revealed tenderness or pain on palpation of both shoulders but there was no guarding of either shoulder.  Strength in flexion and abduction of each shoulder was 5/5 and there was no ankylosis.  

Tests for rotator cuff pathology, instability, and infraspinatus tendinopathy or tear were negative, bilaterally, but testing for possible subscapularis tendinopathy or tear were positive, bilaterally.  There was no history of mechanical symptoms, e.g., clicking or catching, and no history of recurrent dislocations or subluxations.  He had arthritis of each shoulder, there was tenderness on palpation of the acromioclavicular (AC) joint, and tests for possible AC joint pathology were positive, bilaterally.  It was noted that the Veteran had never had any surgery of either shoulder.  The Veteran's shoulder conditions impacted his ability to work.  He worked as a boat captain but had not lost time from work.  He was not able to "bar check" which involved heavy pulling motions or tying up boat lines.  

On VA neurology examination in January 2013 the Veteran reported having had a tingling sensation in his left arm, and forearm to dorsum of left hand.  He had no complaints in right upper extremity.  He had had a tingling sensation in left upper extremity for past 6 years, and it started while in Navy.  He had seen his family doctor and had had nerve tests at family doctors office.  The tingling sensation was aggravated by playing golf or any activity that involves moving his hands above his head.  He had not had any treatment.  However, on examination it was found that he did not have any symptoms attributable to a peripheral nerve condition.  Strength was normal in each upper extremity and there was no muscle atrophy of either upper extremity.  Biceps and triceps jerks were 2+.  There was no sensory abnormality or trophic changes.  It was reported that the peripheral nerves of each upper extremity were normal.  It was noted that while no EMG study was done of the right upper extremity, an EMG of the left upper extremity had revealed findings suggestive of neuropathy of the left ulnar nerve.  It was stated that he did not have a peripheral nerve condition or peripheral neuropathy which impacted his ability to work.  

Private clinical records reveal that in September 2013 the Veteran had no pain or swelling of his joints.  On examination he had full range of motion of all extremities and no tenderness.  When evaluated in December 2013 for diabetes he had full range of motion of the upper extremities.  

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability impacts his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule) in light of the history of the disability.  38 U.S.C.A. § 115; 38 C.F.R. §§ 4.1, 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, the disabilities have not significantly changed and uniform evaluations are warranted.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  But, separate evaluations for separate and distinct symptomatology may be assigned where none is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Also, if two evaluations are potentially applicable, the higher is assigned if the disability picture more nearly approximates those criteria; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Painful motion with joint or peri-articular pathology as productive of disability, and crepitation should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59.  

Thus, when assessing the severity of a musculoskeletal disability that, as here, is rated on the basis of limited motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59 apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

The Veteran's DJD of each shoulder DJD is evaluated under 38 C.F.R. § 4.71a, DC 5003-5201.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  One of the past rating decisions (when the shoulder disorders were evaluated as sprains rather than arthritis) cited the hyphenated code as including DC 5019, for bursitis; however, bursitis is also rated as degenerative arthritis under DC 5003.  

DC 5003, applicable to degenerative arthritis, provides that degenerative arthritis is rated on the basis of limitation of motion under appropriate diagnostic codes for the specific joint or joints involved, but that when limitation of motion of the specific joint is noncompensable, a 10 percent rating is warranted for limitation of motion of a major joint or group of minor joints.  With X-ray evidence of arthritis of two or more joint groups without compensable limitation of motion a single disability evaluation of 10 percent may be assigned.  Where, however, the limitation of motion of a specific joint or joints involved is noncompensable under the code for rating based on limited motion, a raging of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

DC 5201 is the diagnostic code applicable to the shoulder joint, and provides that, with regard to the major joint, limitation of motion of the arm at the shoulder level warrants a 20 percent rating.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent rating.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating.  The Veteran is right handed and his right shoulder is therefore the major joint.  He is currently rated 10 percent for the entire period of appeal.  

Under DC 5201, with regard to the minor joint, i.e., the left shoulder, limitation of motion of the arm at the shoulder level or limitation of motion to midway between the side and shoulder level warrants a 20 percent rating.  Limitation of motion to 25 degrees from the side warrants a 30 percent rating.  

Normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees. Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Initial rating in excess of 10 percent for right shoulder DJD with internal derangement

The private MRI objectively demonstrates the presence of DJD of the right shoulder and some possible internal derangement.  However, the internal derangement is not shown to significantly impact the functional ability of the Veteran's right shoulder.  Specifically, the most recent examination found that he had normal right shoulder strength and he complained of flare-ups of pain only on certain right shoulder movements.  Otherwise, the evidence shows that he does not have limitation of motion restricted to the right shoulder level.  

Additionally, given that the Veteran is not shown to have experienced ankylosis or impairment of the humerus, clavicle or scapula, a higher rating under alternative diagnostic criteria contemplating shoulder disabilities is not warranted at any time. See DCs 5200, 5202, 5203.  

The 10 percent evaluation contemplates peri-articular pathology productive of painful motion, as well as the fatigue of which he complained in his NOD.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion and abduction to a noncompensable degree.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of the arm to shoulder level.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  After a review of the evidence of record, the Board finds that an increase rating for the Veteran's right shoulder disorder is not warranted.  The Veteran's examinations show painful range of motion, with a limitation of flexion at 120 degrees, which is 30 degrees higher than shoulder level, and abduction was at worse to 110 degrees, which is 20 degrees higher than shoulder level, thus warranting no more than the current 10 percent rating under 38 C.F.R. §§ 4.59, 4.71a.  Although the appellant had pain on motion, such pain did not functionally limit motion of the arm to shoulder level.  Here, neither the lay nor medical evidence establishes that motion of the arm is to only shoulder level or less.  Rather, the examinations disclosed that he has retained useful flexion and abduction which were both greater than to 90 degrees (shoulder level).  

Based upon the evidence of record, to include the Veteran's statements as to the functional limitations of his right shoulder and assertions of pain upon movement, and based upon the observations made on record during the 2008 and 2013 rating examinations, the Board finds that the Veteran's right shoulder disability more nearly approximates the disability picture contemplated by the current 10 percent rating which is assigned based on impairment due to painful but not a compensable degree of limited right shoulder motion.  See 38 C.F.R. § 4.7.  In arriving at this conclusion, the Board considered the DeLuca factors in conjunction with the Veteran's statements as to limited motion with restrictions imposed by his shoulder disorder, but finds that the evidence of functional impairment does not more nearly approximate the functional restrictions contemplated in a 20 percent rating under DC 5201.  

In sum, a to a disability evaluation higher than 10 percent, the Board finds the objective medical evidence, discussed above, to be more probative than the Veteran's lay assertions in determining that his right shoulder DJD does not more nearly approximate the criteria for a rating in excess of 10 percent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has specifically considered the appellant's assertions, as previously stated.  However, the 10 percent evaluation already contemplates functional restriction, pain on motion, in conjunction with objective findings, which at worst show 120 degrees for flexion and 110 degrees for abduction.  The evidence does not reflect that his right shoulder is functionally limited to only the shoulder level.  In fact, upon objective testing, the Veteran's right shoulder has most recently been observed to have much greater range of motion and examiners have found no additional functional limitations in range of motion studies.

For all the foregoing reasons, the Board finds that an initial rating in excess of 10 percent for right shoulder DJD with internal derangement is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for 10 percent rating is met, but finds that the preponderance of the evidence is against assignment of an initial rating in excess thereof.  

Initial rating in excess of 10 percent for left shoulder DJD

The Veteran does have neurologic complaints related to his left upper extremity and a recent VA neurology evaluation suggested that he may have neuropathy of the left ulnar nerve.  However, the evidence does not indicate that this is connected to or due to his service-connected disability of the left shoulder.  Accordingly, his complaints relative to neurologic symptoms of his left arm, forearm, and hand will not be considered for the purpose of rating the service-connected left shoulder DJD.  

The private MRI objective demonstrates the presence of DJD of the left shoulder.  However, the internal derangement is not shown to significantly impact the functional ability of the Veteran's left shoulder.  Specifically, the most recent examination found that he had normal left shoulder strength and he complained of flare-ups of pain only on certain shoulder movements.  Otherwise, the evidence shows that he does not have limitation of motion restricted to the left shoulder level.  

Additionally, given that the Veteran is not shown to have experienced ankylosis or impairment of the humerus, clavicle or scapula, a higher rating under alternative diagnostic criteria contemplating shoulder disabilities is not warranted at any time. See DCs 5200, 5202, 5203.  

Based upon the evidence of record, to include the Veteran's statements as to the functional limitations of his left shoulder and assertions of pain upon movement, and based upon the observations made on record during the 2008 and 2013 rating examinations, the Board finds that the Veteran's left shoulder disability more nearly approximates the disability picture contemplated by the current 10 percent rating which is assigned based on impairment due to painful but not limited left shoulder motion.  See 38 C.F.R. § 4.7.  In arriving at this conclusion, the Board considered the DeLuca factors in conjunction with the Veteran's statements as to limited motion with restrictions imposed by his shoulder disorder, but finds that the evidence of functional impairment does not more nearly approximate the functional restrictions contemplated in a 20 percent rating under DC 5201.  

For a disability evaluation higher than 10 percent, the Board finds the objective medical evidence, discussed above, to be more probative than the Veteran's lay assertions in determining that his left shoulder DJD does not more nearly approximate the criteria for a rating in excess of 10 percent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has specifically considered the appellant's assertions, as previously stated.  However, the 10 percent evaluation already contemplates functional restriction, pain on motion, in conjunction with objective findings, which at worst show 120 degrees for flexion and 120 degrees for abduction.  The evidence does not reflect that his left shoulder is functionally limited to motion to only the shoulder level.  In fact, upon objective testing, the Veteran's left shoulder has most recently been observed to have much greater range of motion and examiners have found no additional functional limitations in range of motion studies.  

For all the foregoing reasons, the Board finds that an initial rating in excess of 10 percent for right shoulder DJD with internal derangement is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for 10 percent rating is met, but finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent.  


Extraschedular Consideration

An extraschedular disability rating may be assigned if the scheduler rating criteria are inadequate or the application thereof is impracticable.  See 38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  First, whether there is such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria.  If the criteria reasonably describe the symptoms and level of severity, the assigned schedular ratings are adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, whether there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).   

In this regard, 38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extraschedular rating based on the collective impact of multiple service-connected disorders and fills in the gap left by 38 C.F.R. § 4.16(b) which provides to extraschedular total disability rating based on individual unemployability due to service-connected disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other service-connected disorders is such that the collective impact of all service-connected disorders could be greater than the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

In Johnson, 762 F3d. 1362 the Board denied increased ratings for two service-connected disorder but remanded a third; and on appeal, it was argued that extraschedular consideration had to be given to the collective impact of two disorders as to which the Board had reached a final decision but there was no argument before the United States Court of Appeals for Veterans Claims (Court) or the Federal Circuit that the effect of the third service-connected disorder should have been considered along with the other two disabilities.  In other words, it does not appear that the Federal Circuit's held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  

Thus, while service-connected for other disorders, consistent with the interpretation of Johnson, the increased ratings claims adjudicated herein are the only increased rating claims on appeal at this time, these are the only disabilities that must be considered in the extraschedular analysis, i.e., the cumulative impact of these particular service-connected disorders.  

Consequently, while the Veteran is also service-connected for other disorders, the Board finds that, consistent with its interpretation of Johnson, because the claims for increased ratings adjudicated herein are the only increased rating claims on appeal at this time, these are the only disabilities that must be considered in the extraschedular analysis, i.e., the cumulative impact of these particular service-connected disorders.  

Comparing the Veteran's current symptoms and disability level to the Rating Schedule, the degree of functional impairment due to the service-connected disabilities of the right shoulder and the left shoulder are contemplated by the Rating Schedule and the assigned schedular ratings are adequate.  Significantly, the Veteran has not required or sought treatment for disability of either shoulder.  Rather, he does no more than take over-the-counter medication for relief of pain.  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability when not specifically provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.   

Also, the Veteran has considered his contention that the disabilities of the shoulder have interfered with his obtaining employment but it must be noted that the very purpose of VA disability compensation is to compensate for this.  Thus, the existence of disability, which is not denied, only serves to justify the schedular compensation he now receives and does not, standing alone, serve to justify extraschedular compensation.  Additionally, the Board observes that on repeated private examinations which were not for the purpose of evaluating the severity of his service-connected disorders of the shoulders, the Veteran had virtually no limitation of motion of either shoulder.  This is simply not consistent with the history of impairment of his shoulders which he had related in conjunction with this appeal for disability compensation or the findings on the VA rating examinations and, as such, there is reason to question the credibility of his complaints and history as to the severity of his disabilities of the shoulders.  

In this regard, by regulation, ratings assigned for service-connected musculoskeletal disorders must encompass a wide range of signs and symptoms enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation.  

As to the contention, express or implied, that because the rating criteria are silent as to effects on occupational and daily activities the rating schedule does not contemplate the total disability picture it is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  While it is true that the scheduler rating criteria may not always address the symptoms specifically described by a Veteran, this alone does not mean that the rating criteria are necessarily inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

The Board finds that the fact that the signs or symptoms of the disabilities for which higher ratings are sought are not shown in the record does not rendered the schedular criteria inadequate.  The evidence does not establish that there is anything unique or unusual about the symptoms of the service-connected disabilities at issue.  This is particularly true when, as here, higher schedular ratings are possible if the Veteran in the future actually develops greater disability due to the symptoms of his disabilities.  Thus, threshold determination under Thun, whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate" is not met.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In sum, the cumulative impact of the service-connected disorders on appeal does not warrant extraschedular evaluation.  In fact, as shown in the recent March 2015 rating decision, the Veteran's combined disability rating has been 60 percent since the day after service discharge.  


ORDER

An initial rating in excess of 10 percent for DJD of the right shoulder with internal derangement is denied. 

An initial rating in excess of 10 percent for DJD of the left shoulder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


